Citation Nr: 0807246	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  99-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection of cardiovascular disease.   


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from July 1969 until 
February 1971.  

In February 1972, the veteran submitted an initial claim of 
entitlement to service connection heart disease.  An April 
1972 rating decision denied the veteran's claim.  He did not 
appeal.  

In July 1997, the RO received the veteran's request to reopen 
the previously denied claim of entitlement to service 
connection for a cardiovascular disorder (claimed as a heart 
condition).  In a March 1998 rating decision, the RO declined 
to reopen the claim.  The veteran disagreed with the March 
1998 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 1999.

The veteran testified at a RO hearing in April 1999.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

In June 2000, the Board reopened the previously denied claim 
and remanded this issue for further evidentiary development. 
After the requested development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) which 
confirmed and continued the previous denial.   In December 
2002, the Board requested an opinion from a VA physician 
concerning the veteran's contentions.  A medical opinion 
dated January 7, 2003 was added to the veteran's VA claims 
folder in response to the Board's request.



In an April 2003 decision, the Board denied service 
connection for a cardiovascular disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  While the case was pending 
at the Court, representatives of the veteran and the 
Secretary of VA filed a Joint Motion for Remand (Joint 
Motion) in April 2004.  Based on the Joint Motion, an Order 
of the Court also dated in April 2004 vacated the Board's 
April 2003 decision and remanded the case to the Board.

This matter was again returned to the Board.  In October 2004 
the Board remanded the matter to the RO for additional 
development as contemplated by the Joint Motion.  That 
development has now been completed to the extent practicable.  
Since that time, the RO has issued several Supplemental 
Statements of the Case (SSOC), each of which has continued to 
deny the veteran's claim.  The most recent SSOC was issued in 
October 2007.  The matter was returned to the Board for 
further appellate review.   

Representation

At the time of the Joint Motion for Remand, the veteran was 
represented by Michael R. Viterna, Esquire.  In February 
2006, the veteran informed VA in writing the Mr. Viterna had 
concluded his representation of the veteran.  The veteran 
subsequently elected the American Legion as his new 
representative.  The American Legion has since submitted 
argument on the veteran's behalf. 


FINDINGS OF FACT

1.  The weight of the evidence of record is against a finding 
that the veteran suffered an inhalation injury or other 
cardiac injury or disease during service.  

2.  The weight of the evidence of record is against a finding 
that the veteran's cardiovascular disease manifested to a 
compensable degree within one year from his separation from 
military service.  

3.  A preponderance of the competent medical evidence of 
record does not support the conclusion that the veteran's 
cardiovascular disorder is causally related to his military 
service or any incident thereof.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in active military 
service, nor may such be presumed. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall considerations

The April 2004 Joint Motion indicated that the Board did not 
adequately address VA's compliance with the statutory 
requirement that the veteran be provided notice of which 
portion of any information or evidence necessary to 
substantiate the claim would be provided by the veteran and 
which portion must be provided by VA.  
See 38 U.S.C.A. § 5013 (West 2002).  The Joint Motion further 
indicated that in fact the notice provided to the veteran was 
inadequate.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) [when VA receives substantially complete 
application for benefits, it has an obligation to notify 
claimant of any information and medical or lay evidence 
necessary to substantiate the claim.

As will be discussed in detail below, the veteran has since 
been provided three notice letters dated January 7, 2005; May 
16, 2005 and April 3, 2007, each of which provides the notice 
contemplated in the Joint Motion.  

In addition, the Joint Motion also indicated that VA should 
attempt to obtain Social Security Administration (SSA) 
disability records identified by the veteran.  
Those records have been obtained and are associated with the 
veteran's claims folder.  The contents of the records will be 
discussed in greater detail below.  

Therefore, the Board has determined that all of the 
additional development specified in the April 2004 Joint 
Motion and as effected by October 2004 Board remand has been 
completed.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in the Board's October 2004 remand, 
the AOJ informed the veteran of VA's duty to assist him in 
the development of his claims in three letters from the RO 
dated January 7, 2005; May 16, 2005 and April 3, 2007.  The 
letters advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in these letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letters specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Finally, the letters set out the 
elements of a successful claim of entitlement to service 
connection.  

In the January 2005 letter, the veteran was specifically 
advised that "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertain to 
your claim, please send it to us."  See the January 7, 2005 
VCAA letter, page 1.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. 
§ 3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  Similar requests were made in a May 
2005 and April 2007 VCAA letters. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).   However, the initial adjudication 
of these claims occurred prior to the VCAA.   Accordingly, 
preadjudication notice was therefore a legal and factual 
impossibility.  However, the veteran's claims were 
readjudicated following the issuance of the three VCAA 
letters, after that the veteran was allowed the opportunity 
to present evidence and argument in response.  See the 
January 2006 SSOC, the April 2006 SSOC and the October 2007 
SSOC.  

To the extent that the Joint Motion noted that additional 
VCAA notice was required, as set out above, such has been 
provided.  Accordingly, the Board finds that the veteran has 
received corrective VCAA notice as contemplated in the Joint 
Motion.  Cf. Stegall, supra.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  



In this case, element (1), veteran status, is not at issue. 
With respect to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service, the 
veteran received specific notice as to both elements in the 
January 2005 VCAA letter.  Regarding elements (4) and (5), 
degree of disability and effective date, the veteran received 
specific notice as to both in a March 2006 letter.  In 
response to that letter, the veteran notified VA that he had 
no further evidence to submit.  Further, these claims were 
readjudicated in the April 2006  SSOC and the October 2007 
SSOC after the veteran received such notice.  
Accordingly, adequate notice was provided and any timing 
errors have been cured.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice in the period following 
the October 2004 remand.  The veteran is obviously aware of 
what is required of him and of VA and has submitted a variety 
of argument and evidence over the ten years that he has been 
pursuing this claim.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained all 
available service medical records, VA treatment records, 
private treatment records, correctional facility treatment 
records, lay statements and Social Security Administration 
(SSA) disability determination records.  

The  veteran's private physician has asserted that certain of 
the veteran's medical records were destroyed by fire.  As 
such, those records are unavailable.  

In May 2006, the veteran submitted a request to the RO that 
medical records using an alternate spelling of the veteran's 
last name be requested.  As a part of that request, the 
veteran noted that a misspelling of his name appeared in a 
service medical record.  The RO reviewed the existing service 
medical records and the prior records requests.  Although a 
misspelling of the veteran's last name appears on one service 
medical record, that record includes the correct ID number 
for the veteran.  Further, the records requests made by the 
RO were based upon the correct and consistently-applied ID 
number, not the one time misspelling.  Accordingly, the RO 
determined that its prior request based on ID number had 
obtained all available service medical records.  The Board 
concurs with this determination.  

In a March 2001 letter, the veteran referred to treatment 
during service for his claimed cardiovascular disorder at the 
121st Evac Hospital in Korea in 1970.  
The RO determined that such records were not contained in the 
service medical records and tried to obtain these records 
from the National Personnel Records Center (NPRC).  In August 
2001, the RO received notification from the NPRC that a 
record search had been conducted, but that no additional 
records from 1970 were found.  Based upon the veteran's 
revised contentions, the RO made an additional request in 
January 2006 for records for treatment at the 121st Evac 
Hospital in Korea in 1971.  This request similarly resulted 
in a report of "no records found."  The Board further notes 
in this connection that a request for these records was 
originally made in April 1972.  The official response at that 
time, was that no records were found.  Accordingly, as three 
requests have been made over a thirty-five year period, 
resulting in a negative response each time, additional 
efforts to locate such records would be futile.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.
 
Although the veteran's prior representative has expressed the 
possibility that these records were destroyed in the a July 
1973 at NPRC in St. Louis, there is no indication that such 
is the case.  The veteran's service medical records were 
obtained and they appear to be complete.  There is no 
indication that any service medical records are missing.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He provided personal testimony before 
the RO hearing officer in April 1999.    

The Board will therefore move on to a decision on the merits 
of the case.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran is seeking entitlement to service connection of 
cardiovascular disease.  Essentially, he contends that his 
current cardiovascular disease became manifest during service 
and that it has persisted until the current day.  

Initial comment - the Joint Motion for Remand
  
As was described in the Introduction, this case was remanded 
by the Court in April 2004.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the veteran's claim has been undertaken 
with that obligation in mind.

Specifically, the Joint Motion directed that the Board 
provide the veteran with a corrective VCAA notice discussed 
above and also to obtain and consider the veteran's SSA 
records.  Efforts to comply with the instructions contained 
in the Joint Motion have been discussed in the Stegall and 
VCAA sections above.  

The SSA records consist primarily of a disability 
determination due to a primary diagnosis of schizoaffective 
disorder and a  secondary diagnosis of atherosclerotic heart 
disease, significantly with on onset of disability as of 
October 1989.  

Discussion

In the interest of clarity a Hickson analysis will be 
applied.  

Concerning element (1), current disability, it is undisputed 
that the veteran has suffered from serious cardiovascular 
disease for some time now.  According to the November 2005 
letter of Dr. D.D., the veteran suffers from end stage 
cardiovascular disease, status post heart transplant.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will discuss disease and injury 
separately. 

With respect to in-service cardiovascular disease, competent 
medical evidence indicates that cardiovascular disease was 
not diagnosed in service or within the one year presumptive 
after the veteran's separation from active service.  

In February 1971, the veteran was suspected of having a 
positive tuberculosis test 9not heart disease).  A series of 
x-rays were ordered.  The first, taken February 4, 1971 
contained the notation "borderline enlarged heart."  That 
notation, however, was crossed out and a "negative" result 
written in.  A follow-up x-ray was taken February 10, 1971.  
A negative result was again found.  The veteran's separation 
paperwork contained no reference to any diagnosed heart 
disease.  

Blood pressure was 116/80, that is to say was not 
hypertensive, at the veteran's separation physical 
examination.  [For VA rating purposes, "hypertension" means 
that diastolic blood pressure is predominately 90 millimeter 
(mm.) or greater; "isolated systolic hypertension" means that 
the systolic blood pressure is predominately 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Given the veteran's contentions that he suffered from 
diagnosed heart disease during service and based upon lay 
statements provided by the veteran from his three sisters 
asserting that the veteran had reported to them that he was 
treated for chest pains during service, the file was referred 
to a medical expert for an interpretation of the findings 
contained in the service medical records.  In a January 2003 
opinion, the Chief of Cardiology at a VA hospital determined 
that it was not at least as likely as not that the veteran 
had suffered from heart disease prior to his separation from 
military service.  

In short, the medical evidence of record indicates that the 
in-service notation of  "borderline enlarged heart", which 
was crossed out, was not indicative of any cardiovascular 
disease.

Additionally, there is no medical evidence of cardiovascular 
disease in the one year presumptive period after service.  
See 38 C.F.R. § 3.309(a) (2007).  In particular, no diagnosis 
of cardiovascular disease was made in the March 1972 VA 
medical examination, one month after the end of the 
presumptive period.  This is the only pertinent immediate 
post-service medical record.  

A July 1998 letter of Dr. Z.B. states that the veteran was 
treated by a different physician beginning in 1971 for 
"hypertension and other cardiac-related conditions."  This 
is not competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

Boiled down to its essence, all evidence concerning alleged 
treatment of cardiovascular disease in service and for years 
thereafter emanates from the veteran himself.  This includes 
the statements of his sisters as well as the statement of Dr. 
Z.B.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

In this case, the Board finds that the veteran's statements 
concerning in-service and immediate post-service treatment 
for heart disease to be lacking credibility in light of the 
negative service medical records and post-service medical 
records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by a claimant]; see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence];   

As discussed in detail above concerning VA's duty to assist, 
the veteran has asserted that his service medical records are 
incomplete and that records pertaining to in-service 
treatment for heart disease or chest pains, which would be 
supportive of his claim, are missing.  However, the RO has 
undertaken multiple efforts and submitted numerous alternate 
requests in an effort to obtain any and all records.  As 
explained above, aside from the veteran's contentions, there 
is no indication that any additional records exist.  The 
Board finds that such self-servicing contentions are 
outweighed by the official records, which do not indicate or 
suggest that any service medical records are in fact missing.  
The Board has no reason to doubt the response from the 
records repository.  

In short, the Board finds the veteran's statements concerning 
in-service and immediate post-service cardiovascular disease 
to be self-serving and lacking credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  In light 
of the negative service medical records; the negative post-
service medical records, in particular the absence of 
cardiovascular findings in the March 1972 VA examination; and 
the finding that cardiovascular disease was not manifested in 
service contained in the January 2003 expert opinion, the 
Board concludes that the evidence of record does not support 
a finding of in-service incurrence or presumptive period 
incurrence of cardiovascular disease.  

To the extent that the veteran has offered his lay statement 
and those of his sisters to the effect that he was diagnosed 
with cardiovascular disease or suffered cardiovascular 
disease symptomatology, in addition to lacking credibility 
those statements are not competent sources of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the evidence of record does not establish in-
service or presumptive period incurrence of cardiovascular 
disease.  

Moving on to in-service incurrence of injury, the veteran 
claims that he ingested diesel fumes secondary to an 
explosion, resulting in cardiovascular disease.  The 
purported explosion and claimed resulting injuries to the 
veteran are not shown in the available official records.  
Such records are more reliable, in the Board's view, than the 
veteran's assertion of events now over three decades past.  
See Curry and Cartright, both supra.  

Of interest, the veteran's story concerning alleged exposure 
to diesel fuel fumes is of  relatively recent vintage.  
Reference to this purported incident was not present in the 
veteran's February 1972 claim, his March 1972 VA examination, 
his April 1972 description of in-service medical treatment, 
the report of a December 1980 private hospitalization for 
cardiac symptoms, report of  November 1989 treatment for an 
inhalation injury, a February 1990 medical examination, a 
June 1990 psychiatric examination undertaken by forensic 
services or a November 1991 correctional medical treatment.  

Additionally, the veteran specifically denied any military 
trauma in a December 1989 private hospital report and a May 
1990 private hospitalization report.  He did not refer to 
this incident in his report of onset of cardiovascular 
disease in a series of June 1993 VA medical examinations, and 
the claimed injury was not referred to in an April 1993 claim 
for a non service-connected pension.  

The Board additionally notes that the veteran does indeed 
have a documented history of inhalation injury, occurring 
however many years after service.  Specifically, the veteran 
inhaled toxic fumes during a November 1989 fire which 
resulted in his criminal conviction for arson.  It was only 
years after that verified inhalation injury that the veteran 
began to assert that he had suffered a similar injury in 
service.  

The Board notes that the veteran submitted a lay statement 
from fellow service member J.D.  J.D.'s letter attests only 
to having heard about the diesel fuel incident after the 
fact.  J.D. does not contend that he actually witnessed the 
event or that he had knowledge of any impairment of the 
veteran's health attributable to the diesel heater explosion.  
Accordingly, the only evidence of the alleged incident 
emanates from the veteran himself.

The Board further observes that recent medical records are 
replete with references to the veteran's own account of his 
being exposed to diesel fumes in service.  
See, e.g., medical reports from Dr. G.E.K. in August 2001, 
Dr. K.S. in October 2001 and Dr. D.D. in June 2005.  However, 
the Board has found no reference in the record that is 
anything other than a bare transcription of the veteran's 
self-report.  Such references in medical records are no 
better than the veteran's own statements.  See LeShore and 
Swann, both supra.    

The veteran's prior representative specifically made 
reference to the August 2001 report at page 1 of the March 
2002 informal hearing presentation.  The representative 
stated that the medical history, as described by the veteran, 
was provided at a time that it may be presumed that he 
desired to give a complete and accurate account of his 
history, so as to assist in the appropriate diagnosis and 
treatment of his condition.  The Board disagrees.  As 
discussed in detail above, the history of exposure to diesel 
fumes as related by the veteran and as reported by Dr. G.E.K. 
and others is completely unsubstantiated in the records 
pertinent to service.  Further, the purported inhalation 
injury in service was not mentioned for decades after service 
and was in fact rendered in the midst of the veteran's appeal 
for VA benefits.    

It is now well established that information from a veteran 
which is merely transcribed by another still amounts only to 
a statement from the veteran.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The 
Board ascribes no weight of probative value on these 
relatively recent reports of the veteran as to what allegedly 
occurred in service, notwithstanding that such reports have 
been transcribed in medical reports.  

The Board thus finds the veteran's recent statements 
concerning his alleged exposure to diesel fumes, made in 
connection with his claim for monetary benefits from the 
government, to be implausible in the absence of any reference 
to such in his medical records and in his own negative 
statements for many years after military service, as well as 
the documented post-service injury in 1989.  For these 
reasons, the Board has determined that the recent statements 
of the veteran concerning inhalation of diesel fumes in 
service are not credible.  See Curry and Cartright, both 
supra.

The veteran's sister, J.M., indicated that the veteran 
informed her that he fell from a telephone pole in or around 
1971.  As with the diesel fuel inhalation story, there is no 
objective, contemporaneous evidence that such incident 
occurred or if it did that the veteran sustained any injury 
thereby.  The Board finds that there was no in-service 
injury. 

In short, the Board can identify no probative, credible 
evidence that establishes that the veteran was treated for 
cardiovascular symptoms in service or within the one year 
presumptive period after service; or that he was exposed to 
diesel fuel during service.  For reasons expressed above, the 
Board rejects the veteran's recent statements to the 
contrary.  The second Hickson element is accordingly not 
satisfied, and the Board concludes that service connection 
cannot be granted on that basis alone.

For the sake of completeness, the Board will also discuss the 
third Hickson element, medical nexus.  The record contains 
conflicting evidence as to a relationship between the current 
cardiovascular disorder and the in-service diesel fuel 
incident described by the veteran.  [As was discussed above, 
the Board has found the veteran's report of this incident to 
be lacking credibility.]

The June 1999 letter of Dr. Z.B.B. states that when diesel 
fuel is oxidized by the body, it turns into a toxic 
formaldehyde and formic acid.  Ingestion or exposure to these 
chemicals can lead to methanol poisoning.  A dose as small as 
20 ml could cause death in some persons. As little as 15 ml 
has been proven to cause blindness.  Dr. Z.B.B. further 
stated that diesel fuel poisoning in the veteran has 
manifested itself as headaches, dizziness, shortness of 
breath, nausea, severe abdominal cramps, chronic back pain, 
central nervous system depression and respiratory failure.  
Severe abdominal tenderness and spasm or nuchal rigidity has 
also been present in the veteran.  He concluded that, in his 
opinion, given the family history and the ingestion of the 
diesel fuel fumes, the veteran's health has been severely 
compromised and these incidences are attributable to the 
veteran's cardiac problems.

In December 2002, the Board requested an expert medical 
opinion to determine the likelihood that inhalation of diesel 
fumes could cause the veteran's cardiovascular disability.  
In January 2003, a medical opinion was obtained from the 
Chief of Cardiology at the Baltimore VA Medical Center.  The 
VA cardiologist noted the veteran's history of multiple 
cardiac risk factors, such as cigarette smoking, cocaine use, 
and excessive alcohol use, hypertension, hyperlipidemia, and 
a positive family history of coronary disease, mild chronic 
renal insufficiency, gout and obesity.  
The VA medical expert stated that he was not aware of any 
good evidence that a one-time exposure to diesel fumes was a 
strong risk factor for heart disease.  He stated that it was 
more likely that the heart disease was related to the 
veteran's enumerated risk factors.  

Additionally, a February 1990 medical examination report 
noted the veteran's cardiovascular symptomatology and related 
it to family history.
 
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that Dr. Z.B.B.'s June 1999 opinion that the 
veteran's cardiovascular disorder was caused by inhalation of 
diesel fumes in service is speculative and is based on the 
fundamental assumption that the veteran's account of inhaling 
diesel fumes in service is accurate.  The foundation of his 
opinion therefore appears to be merely a recitation of the 
veteran's statements to this effect, and not any medical or 
diagnostic testing or findings.  Indeed, an earlier report of 
Dr. Z.B.B. in July 1998 did not mention diesel fuel at all; 
one may surmise that at that time the veteran did not even 
mention diesel fuel to Dr. Z.B.B.  Moreover, Dr. Z.B.B. 
appears to have been completely unaware of the veteran's 1989 
inhalation injury.  

Finally, Dr. Z.B.B.'s June 1999 opinion did not discuss the 
veteran's numerous risk factors for cardiovascular disease 
which were referred to in various medical records.  
This is curious, to say the least.  Dr. Z.B.B. reported 
cardiac risk factors in July 1998 which included family 
history, a 30 year history of smoking, alcohol abuse, cocaine 
and marijuana use.  However in his June 1999 opinion, which 
purports to establish a relationship between the veteran's 
current cardiovascular disorder and inhalation of diesel 
fumes, Dr. Z.B.B. did not address the potential impact of 
these risk factors.

In short, Dr. Z.B.B.'s June 1999 opinion appears to be based 
primarily on statements of the veteran, which the Board 
affords little credibility.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative).   In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate.  In light 
of the noted inconsistencies between Dr. Z.B.B.'s July 1998 
and June 1999 findings, the Board finds Dr. Z.B.B.'s June 
1999 opinion that the veteran's current cardiovascular 
disorder is related to inhalation of diesel fumes in service 
to be unpersuasive.  
For these reasons, the Board accords the June 1999 opinion 
little weight of probative value. 

The Board finds the January 2003 VA cardiologist's opinion 
more persuasive than that of Dr. Z.B.B., as it accounts for 
all potential causes of the veteran's cardiovascular 
disorder.  Additionally, the January 2003 opinion was 
obtained by a specialist in cardiovascular disease.  There is 
no indication that Dr. Z.B.B. possesses any specialized 
knowledge in cardiology.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

With respect to all the medical evidence other than the 
opinions of Dr. Z.B.B. and the January 2003 VA expert 
opinion, none of the statements offer any opinion as to the 
relationship between such exposure and the current 
cardiovascular disorder.

Implicit in the veteran's presentation is the contention that 
his cardiac symptomatology began in service and continued 
thereafter.  To the extent that the veteran may be contending 
that he has had symptoms of coronary artery disease,  
continually after service, the Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology.  In 
this case, the objective medical evidence of record 
establishes the onset of symptomatology of coronary artery 
disease at the earliest in 1980, nearly a decade after 
service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Indeed, the March 1972 VA 
examination found no cardiovascular disease, and there is 
nothing in the record for a number of years after that which 
suggests that cardiovascular disease existed. 

Continuity of symptomatology after service is therefore not 
demonstrated.

For reasons expressed above, the Board concludes that the 
third Hickson element is also not satisfied.

Conclusion

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's cardiovascular disorder resulted from his 
military service.  The veteran's claim of entitlement to 
service connection for a cardiovascular disorder is 
accordingly denied.


ORDER

Entitlement to service connection of cardiovascular disease 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


